              Case 2:18-cr-00092-RAJ Document 359 Filed 09/10/21 Page 1 of 12




 1                                                                  HONORABLE RICHARD A. JONES

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE
 9
       UNITED STATES OF AMERICA,                        Case No. CR18-0092-RAJ
10
                                    Plaintiff,          DEFENDANTS’ MOTION FOR
11                    v.                                JUDGMENT OF ACQUITTAL
                                                        UNDER RULE 29 OR, IN THE
12     BERNARD ROSS HANSEN, and                         ALTERNATIVE, FOR A NEW TRIAL
       DIANE RENEE ERDMANN,                             UNDER RULE 33
13
                                    Defendants.         Note on Motion Calendar: September 24,
14                                                      2021
15

16          Defendants Ross Hansen and Diane Erdmann move for a judgment of acquittal under Fed.

17   R. Crim. P. 29(c), because the evidence at trial was insufficient to prove the elements of mail and

18   wire fraud with respect to both the bullion customers and the storage customers of Northwest

19   Territorial Mint (“NWTM”).

20          The government’s case as to the bullion customers relied on two theories of guilt that are

21   both foreclosed by Ninth Circuit precedent: (1) a legal theory that excused the government from

22   proving an intent to cheat, which is a required element of mail and wire fraud under Ninth Circuit

23   law; and (2) a factual theory that relied on the defendants’ failure to disclose certain material facts

24   without offering any evidence that the defendants owed any independent duty to disclose those facts,

25   which is required under Ninth Circuit law to prove fraud under an omission theory.
     DEFENDANTS’ MOTION FOR JUDGMENT OF                                                    LAW OFFICES
                                                                                       CALFO EAKES LLP
     ACQUITTAL OR, IN THE ALTERNATIVE,                                          1301 SECOND AVENUE, SUITE 2800
                                                                                SEATTLE, WASHINGTON 98101-3808
     FOR A NEW TRIAL                                                           TEL (206) 407-2200 FAX (206) 407-2278
     (Case No. 18-cr-0092-RAJ) - 1
               Case 2:18-cr-00092-RAJ Document 359 Filed 09/10/21 Page 2 of 12




 1            As for the government’s case as to the storage customers, it was missing a crucial piece of

 2   evidence, without which the government simply could not prove its case.                              Specifically, the

 3   government offered no evidence of the total amounts of metals that were stored in Dayton, Nevada.

 4   Without this evidence, no reasonable jury could find that the defendants’ representations that the

 5   mint had adequate metals to cover the customers’ storage holdings were fraudulent.

 6            These deficiencies, along with other insufficiencies in the government’s case, are fatal to the

 7   government’s charges of mail and wire fraud, and the Court should accordingly enter a judgment of

 8   acquittal on all the charges against the defendants.

 9            In the alternative, the Court should grant the defendants a new trial because the verdict in

10   this case was against the weight of the evidence. 1

11                                                    BACKGROUND

12            The government initially charged the defendants with 20 counts of mail and wire fraud

13   relating to Mr. Hansen’s role as the owner and CEO of a company called Northwest Territorial Mint

14   (NWTM), and Ms. Erdmann’s role as the vault manager and longtime girlfriend of Mr. Hansen.

15   Dkt. 1. Before the trial, the government dismissed five of those counts, leaving 15 counts against

16   each defendant for trial. See Dkts. 286, 287, 289. Those 15 counts were composed of three different

17   categories: counts relating to sales of gold and silver bullion by NWTM to customers, counts

18   relating to storage agreements between customers and NWTM, and one count (against each

19   defendant) relating to the leased metal program. At the end of the trial, Mr. Hansen was acquitted

20   on the one count of fraud relating to the leased metal program, and found guilty on 14 counts relating

21   to the bullion and storage programs, while Ms. Erdmann was acquitted on the same lease count, and

22   an additional count related to the bullion program. Dkt. 353.

23

24   1
       Ms. Erdmann also moves separately pursuant to Fed. R. Crim. P. 33 for a new trial on the basis of the gross disparity
25   in evidence offered against each defendant at trial. Mr. Hansen moves separately pursuant to Fed. R. Crim. P. 33 for a
     new trial on the basis of the admission of improper legal-opinion evidence.
     DEFENDANTS’ MOTION FOR JUDGMENT OF                                                                LAW OFFICES
                                                                                                  CALFO EAKES LLP
     ACQUITTAL OR, IN THE ALTERNATIVE,                                                     1301 SECOND AVENUE, SUITE 2800
                                                                                           SEATTLE, WASHINGTON 98101-3808
     FOR A NEW TRIAL                                                                      TEL (206) 407-2200 FAX (206) 407-2278
     (Case No. 18-cr-0092-RAJ) - 2
              Case 2:18-cr-00092-RAJ Document 359 Filed 09/10/21 Page 3 of 12




 1      A. Evidence as to the bullion sales counts

 2          The evidence presented by the government showed that NWTM represented to its bullion

 3   sales customers that they would either receive their metals within a certain amount of time or would

 4   be entitled to receive a payment in lieu of their metals, if the customer so chose (the customer could

 5   also choose to continue to wait for their metals, as many did). See, e.g., Trial Exs. 27, 28.

 6   Specifically, if a customer did not receive his or her metals within a certain amount of time, then

 7   under the contract that customer was entitled to a payment of at least the total amount the customer

 8   had paid for the metals and possibly more: If the market price of the metals had increased since the

 9   purchase, the customer was entitled to receive not just the amount the customer had initially paid for

10   the metal but also the increase in the market value for the metals, thereby allowing the customer to

11   profit off of the deal. See, e.g., Trial Exs. 27, 28. In other words, the contract essentially provided

12   customers with a date by which they would be entitled to receive the benefits of owning the metal—

13   that is, the date by which they could benefit from an increase in the price of the metal. And if the

14   customer did not have physical possession of the metals by that date, the customer benefitted by

15   being insulated from a drop in the market price of the metals he or she had ordered, because the

16   customer could still receive back the entire purchase amount, even if the market price had dropped.

17   During trial, the government elicited testimony that customers were frequently eligible for this

18   payment option for some period of time before they received a physical shipment of their metals.

19          The government also elicited testimony from some of NWTM’s customers about things that

20   NWTM had failed to disclose. For example, multiple customers (including Shawn Boelens, Brent

21   Bassett, Raymond Ferrell, David Carver, and Jason Calhoun) testified that they were unaware that

22   NWTM would deposit customer money into NWTM’s general operating account rather than using

23   a customer’s money directly to purchase that customer’s metal. Also, some customers (including

24   Shawn Boelens and Brent Bassett) testified that they were unaware that the products they were

25   buying were not kept in stock at Northwest Territorial Mint. And multiple customers (including
     DEFENDANTS’ MOTION FOR JUDGMENT OF                                                    LAW OFFICES
                                                                                       CALFO EAKES LLP
     ACQUITTAL OR, IN THE ALTERNATIVE,                                          1301 SECOND AVENUE, SUITE 2800
                                                                                SEATTLE, WASHINGTON 98101-3808
     FOR A NEW TRIAL                                                           TEL (206) 407-2200 FAX (206) 407-2278
     (Case No. 18-cr-0092-RAJ) - 3
                  Case 2:18-cr-00092-RAJ Document 359 Filed 09/10/21 Page 4 of 12




 1   Frank Robertson, Shawn Boelens, and Jason Calhoun) testified that NWTM did not disclose its

 2   financial condition to them.

 3              During the jury-instructions exceptions conference, the government acknowledged that it

 4   could not justify pursuing a theory of mail or wire fraud that relied on the defendants’ omissions.

 5   Nevertheless, the government argued at the conference that the omission of certain facts was relevant

 6   to proving that NWTM used deceptive “half truths” to cheat customers.

 7              During closing argument, the government argued that the jury should find Mr. Hansen had

 8   the intent to defraud because “the lies [the defendants] told or caused to be told were to get people

 9   to part with their money.” The government argued that the shipping date provided by NWTM was

10   not a realistic shipping date, and that this, alone, was sufficient evidence to find the defendants

11   intended to defraud NWTM’s customers. The jury did not, the government emphasized, “need to

12   find that the defendants never intended to fill customer orders or that they intended to permanently

13   steal customer money.” Those issues could only “distract,” the government argued, “from what’s

14   really at issue in this case, which is whether defendants lied to their customers to get them to part

15   with their money or property, period.”

16              The government also repeatedly urged the jury to find the defendants guilty because of what

17   had not been disclosed to customers. The government argued that the defendants’ crime was failing

18   to tell customers that their money would be spent “on old orders and refunds and company

19   bills . . . until [NWTM] c[ould] get enough new money to fill your order a few months down the

20   road.” 2 If that had been disclosed, the government argued, “[n]obody would go along for that ride.”

21   The government even went so far as to argue that Mr. Hansen should have done what “Warren

22   Buffett” does and written a letter to his customers explaining “how their money [wa]s going to be

23   used.”

24

25
     2
         All quotes from trial are based on rough draft transcripts that match counsel’s recollection but might not be verbatim.

     DEFENDANTS’ MOTION FOR JUDGMENT OF                                                                   LAW OFFICES
                                                                                                      CALFO EAKES LLP
     ACQUITTAL OR, IN THE ALTERNATIVE,                                                         1301 SECOND AVENUE, SUITE 2800
                                                                                               SEATTLE, WASHINGTON 98101-3808
     FOR A NEW TRIAL                                                                          TEL (206) 407-2200 FAX (206) 407-2278
     (Case No. 18-cr-0092-RAJ) - 4
              Case 2:18-cr-00092-RAJ Document 359 Filed 09/10/21 Page 5 of 12




 1      B. Evidence as to the storage counts

 2          For the storage counts, the government sought to prove that NWTM had pilfered metal that

 3   was being stored by customers, leaving NWTM without enough metal to cover the holdings of its

 4   storage customers. To try to prove its case, the government introduced evidence of how much

 5   precious metal of particular types was stored at two of NWTM’s locations, but it did not do so for a

 6   third location: Dayton, Nevada. Evidence at trial showed that NWTM kept a large amount of

 7   storage metal in Dayton, Nevada, but rather than introducing an inventory for Dayton that would

 8   have listed what types of metals were stored there and in what amounts, the government instead

 9   offered only a high-level schematic. See Trial Ex. 523. This schematic did not list the particular

10   types of metals or their weights. Id. The schematic also did not include other areas in Dayton,

11   Nevada, where precious metals were stored, such as the floor safe and carts inside the vault.

12          The government’s evidence further indicated that most of the metals that customers stored

13   with NWTM were fungible. As Catherine Hopkins, the former general counsel of NWTM and the

14   one-time administrator of the storage program, explained: “A group of stored metal bars could be

15   stored together and for instance if a record said there were 20 bars between three different people,

16   we didn’t have to specifically identify that these ten belonged to one person and five and five. It

17   would be 20 as long as it matched up with we have 20 on the storage records.” Nothing in the

18   storage contract contradicted this. See, e.g., Trial Ex. 256.

19                                               ARGUMENT

20      A. The Court should enter a judgment of acquittal under Rule 29.

21          Under Rule 29(c), the Court must enter a judgment of acquittal if the government failed to

22   present sufficient evidence to sustain a conviction. United States v. Miller, 953 F.3d 1095, 1108

23   (9th Cir. 2020). The Court can do so even after a guilty verdict, and even if the defendant did not

24   move for acquittal before the case was submitted to the jury. Fed. R. Crim P. 29(c)(3).

25
     DEFENDANTS’ MOTION FOR JUDGMENT OF                                                  LAW OFFICES
                                                                                     CALFO EAKES LLP
     ACQUITTAL OR, IN THE ALTERNATIVE,                                        1301 SECOND AVENUE, SUITE 2800
                                                                              SEATTLE, WASHINGTON 98101-3808
     FOR A NEW TRIAL                                                         TEL (206) 407-2200 FAX (206) 407-2278
     (Case No. 18-cr-0092-RAJ) - 5
              Case 2:18-cr-00092-RAJ Document 359 Filed 09/10/21 Page 6 of 12




 1          Sufficient evidence must be evidence that, when viewed in the light most favorable to the

 2   prosecution, could allow a rational trier of fact to find that the government proved the essential

 3   elements of the crime beyond a reasonable doubt. Miller, 953 F.3d at 1108. The essential elements

 4   of mail and wire fraud are: (1) that the defendant knowingly participated in, devised or intended to

 5   devise a scheme or plan to defraud, or a scheme or plan for obtaining money or property by means

 6   of false or fraudulent pretenses, representations, or promises; (2) that the defendant made statements,

 7   representations, or promises as part of the scheme that were material, that is, they had a natural

 8   tendency to influence, or were capable of influencing, a person to part with money or property; (3)

 9   that the Defendant acted with the intent to defraud; and (4) that the defendant used the mails or

10   interstate wires to carry out an essential part of the scheme. See United States v. Holden, 908 F.3d

11   395, 399 (9th Cir. 2018). A nondisclosure can support a mail or wire fraud charge “only when there

12   exists an independent duty that has been breached by the person so charged.” United States v.

13   Shields, 844 F.3d 819, 822 (9th Cir. 2016).

14          The government failed to present sufficient evidence of these elements to sustain a conviction

15   for mail or wire fraud against either defendant. Below, this motion elaborates upon three particular

16   deficiencies in the government’s evidence, but these three are not the exclusive or complete list of

17   the deficiencies in the government’s case.         The defendants contest the sufficiency of the

18   government’s evidence under Rule 29 as to all elements and on all bases, and ask the Court to enter

19   a judgment of acquittal on all counts as to both the defendants.

20          1. The government did not prove that the defendants intended to both deceive and
               cheat NWTM’s customers.
21
            In Miller, the Ninth Circuit clarified that mere evidence of deception is not enough to sustain
22
     a conviction for mail or wire fraud. 953 F.3d at 1101. Instead, the defendant must have intended to
23
     both deceive the victims and cheat them out of something valuable. Id. That is, to prove mail or
24

25
     DEFENDANTS’ MOTION FOR JUDGMENT OF                                                    LAW OFFICES
                                                                                       CALFO EAKES LLP
     ACQUITTAL OR, IN THE ALTERNATIVE,                                          1301 SECOND AVENUE, SUITE 2800
                                                                                SEATTLE, WASHINGTON 98101-3808
     FOR A NEW TRIAL                                                           TEL (206) 407-2200 FAX (206) 407-2278
     (Case No. 18-cr-0092-RAJ) - 6
              Case 2:18-cr-00092-RAJ Document 359 Filed 09/10/21 Page 7 of 12




 1   wire fraud, “some actual harm or injury to the victim’s money or property” must have been

 2   “contemplated by the schemer.” Id. at 1102.

 3          This means that even if a defendant induced some customers to make purchases through

 4   deception, that alone is not sufficient to find the defendants guilty of mail or wire fraud. See Miller,

 5   953 F.3d at 1102; United States v. Takhalov, 827 F.3d 1307, 1314 (11th Cir. 2016). Instead, a

 6   defendant must have used deception in a way that affected the nature of the bargain; as the Second

 7   Circuit has put it, there is “a fine line between schemes that do no more than cause their victims to

 8   enter into transactions they would otherwise avoid—which do not violate the mail or wire fraud

 9   statutes—and schemes that depend for their completion on a misrepresentation of an essential

10   element of the bargain—which do violate the mail and wire fraud statutes.” See United States v.

11   Shellef, 507 F.3d 82, 108 (2d Cir. 2007); see also United States v. Starr, 816 F.2d 94, 98 (2d Cir.

12   1987) (“Moreover, the harm contemplated must affect the very nature of the bargain itself.”). In

13   other words: If, at the time of purchase, a defendant intended to provide to the customer what the

14   customer paid for, then the defendant did not have an intent to deceive and cheat that customer. See

15   Takhalov, 827 F.3d at 1314 (“[E]ven if a defendant lies, and even if the victim made a purchase

16   because of that lie, a wire-fraud case must end in an acquittal if the jury nevertheless believes that

17   the alleged victims received exactly what they paid for.”).

18          Here, the government’s case failed to prove this essential element.                  Instead, as the

19   government explained in closing argument, the government built its case upon the premise that the

20   jury did not “need to find that the defendants never intended to fill customer orders or that they

21   intended to permanently steal customer money.” The government therefore focused at trial on

22   proving only that “defendants lied to their customers to get them to part with their money or property,

23   period.” But that is not alone sufficient to prove mail or wire fraud. The government instead needed

24   to prove that any lies by the defendants affected the nature of the bargain between NWTM and the

25   customer. There was not sufficient evidence of that here. The contract in this case indicated that
     DEFENDANTS’ MOTION FOR JUDGMENT OF                                                     LAW OFFICES
                                                                                        CALFO EAKES LLP
     ACQUITTAL OR, IN THE ALTERNATIVE,                                           1301 SECOND AVENUE, SUITE 2800
                                                                                 SEATTLE, WASHINGTON 98101-3808
     FOR A NEW TRIAL                                                            TEL (206) 407-2200 FAX (206) 407-2278
     (Case No. 18-cr-0092-RAJ) - 7
              Case 2:18-cr-00092-RAJ Document 359 Filed 09/10/21 Page 8 of 12




 1   customers would either get metal within a certain shipping time or would be entitled to a payment

 2   of at least the amount they had paid for their metals and possibly more, depending on the market

 3   price of the metal. So even if NWTM’s shipping date was unrealistic, and even if that deceived

 4   some customers into entering the deal, that deception was not aimed at “some actual harm or injury

 5   to the victim’s money or property.” Miller, 953 F.3d at 1102. Indeed, even if NWTM failed to ship

 6   by the shipping date every single time, under the contract that would not have resulted in actual harm

 7   or injury to the victims, who were still entitled to a refund or perhaps even a profit if the price of

 8   metal had increased. And the defendants intended to honor that agreement. Indeed, the evidence

 9   showed that shipments of metal and refunds were being paid right up until the defendants left the

10   company.

11          Because the government’s evidence did not show that the defendants intended to deceive

12   customers in a way that affected their rights under this contract—that is, their right to either receive

13   the metal by a certain date or receive a refund or profit—the Court should find that the government

14   failed to present sufficient evidence of the defendants’ fraudulent intent. The Court should therefore

15   enter a judgment of acquittal on Counts 6, 8, 12, 13, 14, 15 (as to Mr. Hansen), 16, 19, and 20.

16          2. The government’s case as to bullion customers was built on nondisclosures, which
               cannot support a mail or wire fraud conviction here.
17
            The government’s case as to the bullion customers relied not upon false statements to those
18
     customers, but instead upon what was not disclosed to customers—specifically, that their money
19
     would not be used directly to purchase their order, that NWTM did not have particular products in
20
     stock, and that NWTM was in a precarious financial situation. Yet the government never even
21
     argued—let alone presented evidence—that Mr. Hansen or Ms. Erdmann had an independent duty
22
     to disclose any of that information to NWTM customers. In fact, the government acknowledged
23
     during the exceptions conference that it was not contending that the defendants owed an independent
24
     duty to disclose all material facts to customers. Without any evidence that the defendants owed an
25
     DEFENDANTS’ MOTION FOR JUDGMENT OF                                                     LAW OFFICES
                                                                                        CALFO EAKES LLP
     ACQUITTAL OR, IN THE ALTERNATIVE,                                           1301 SECOND AVENUE, SUITE 2800
                                                                                 SEATTLE, WASHINGTON 98101-3808
     FOR A NEW TRIAL                                                            TEL (206) 407-2200 FAX (206) 407-2278
     (Case No. 18-cr-0092-RAJ) - 8
              Case 2:18-cr-00092-RAJ Document 359 Filed 09/10/21 Page 9 of 12




 1   independent duty to disclose all material facts to customers, the evidence that the defendants and

 2   NWTM failed to disclose to customers certain facts cannot be the basis of a conviction for mail and

 3   wire fraud.

 4           The government’s contention at the exceptions conference that the omitted facts were simply

 5   part of “deceitful half truths” is not availing, because that still requires an affirmative statement that

 6   is deceitful, rather than merely the omission of material information. See United States v. Farrace,

 7   805 F. App’x 470, 473 (9th Cir. 2020). The government proved only that it might have been

 8   beneficial to the customer to have additional material facts, not that any affirmative representations

 9   were deceitful. That type of omissions theory is insufficient to sustain a mail or wire fraud

10   conviction. Accordingly, the Court should enter a judgment of acquittal on Counts 6, 8, 12, 13, 14,

11   15 (as to Mr. Hansen), 16, 19, and 20.

12           3. The government failed to prove that the defendants knowingly participated in a
                scheme to defraud storage customers.
13
             The government’s case as to the storage customers relied on the premise that NWTM lacked
14
     sufficient precious metals in its control to cover the storage holdings of the customers. But the
15
     government failed to present sufficient evidence to allow a reasonable jury to make that finding. In
16
     particular, the government failed to prove that there was ever a shortfall in the stored metals.
17
             The evidence presented at trial made clear that nothing in the storage agreement between
18
     NWTM and its customers required NWTM to retain a particular customer’s specific metals. The
19
     metals could instead be aggregated by type, so long as NWTM had sufficient quantities of that metal
20
     to cover the storage holdings of its customers. The government failed to prove that NWTM lacked
21
     sufficient metal for its customers. The government presented evidence as to the stored metals at two
22
     of three locations where NWTM kept metals stored, but failed to provide the jury with any evidence
23
     about the types and amounts of metals at the third location: Dayton, Nevada. Without that evidence,
24
     the government could not prove that NWTM failed to possess adequate metals to cover the holdings
25
     DEFENDANTS’ MOTION FOR JUDGMENT OF                                                      LAW OFFICES
                                                                                         CALFO EAKES LLP
     ACQUITTAL OR, IN THE ALTERNATIVE,                                            1301 SECOND AVENUE, SUITE 2800
                                                                                  SEATTLE, WASHINGTON 98101-3808
     FOR A NEW TRIAL                                                             TEL (206) 407-2200 FAX (206) 407-2278
     (Case No. 18-cr-0092-RAJ) - 9
              Case 2:18-cr-00092-RAJ Document 359 Filed 09/10/21 Page 10 of 12




 1   of its storage customers. Absent proof of that, there is simply no proof that the defendants knowingly

 2   engaged in any sort of scheme to defraud the storage customers, and the Court should enter a

 3   judgment of acquittal on counts 1, 3, 4, 5, 11, and (as to Mr. Hansen) 15. 3

 4
         B. In the alternative, the Court should grant the defendants a new trial based on these
            evidentiary deficiencies.
 5
             Even if the government presented sufficient evidence to sustain a conviction as a matter of
 6
     law, this Court has the authority under Rule 33 to grant the defendants a new trial if the verdict was
 7
     contrary to the weight of the evidence. See United States v. A. Lanoy Alston, D.M.D., P.C., 974 F.2d
 8
     1206, 1211–12 (9th Cir. 1992). This authority to grant a new trial “is much broader than its power
 9
     to grant a motion for judgment of acquittal.” Id. at 1211. In considering a Rule 33 motion, the Court
10
     “need not draw inferences from the evidence in favor of the verdict,” but “may weigh the evidence
11
     on its own and independently consider the credibility of witnesses.” Tibbs v. Florida, 457 U.S. 31,
12
     38 n.11 (1982).
13
             Here, the weight of the evidence was contrary to the verdict, and the Court should grant the
14
     defendants a new trial on all the counts on which they were found guilty. The evidence at trial
15
     showed that Mr. Hansen and Ms. Erdmann always intended for customers to receive exactly what
16
     they had ordered. NWTM bullion customers ultimately lost money not because Mr. Hansen or
17
     Ms. Erdmann were intending to defraud them, but simply because NWTM had a flawed business
18
     model and ultimately failed. And as for the storage customers, testimony from two different FBI
19
     agents at trial made clear that the government relied on the word of Mark Calvert, the bankruptcy
20
     trustee, to prove what stored metal was present at NWTM on the day Mr. Hansen and Ms. Erdmann
21
     left the company. Mr. Calvert, though, was not credible. He admitted to giving false testimony
22

23
     3
       As to Count 15, although the alleged victim (Steve Fox) was not a storage customer of NWTM, the absence of an
24   inventory from Dayton, Nevada, nevertheless made it impossible for a reasonable jury to find beyond a reasonable doubt
     that Mr. Hansen deceived and cheated Mr. Fox by misappropriating metals set aside for Mr. Fox. The jury acquitted
25   Ms. Erdmann of this Count.

     DEFENDANTS’ MOTION FOR JUDGMENT OF                                                               LAW OFFICES
                                                                                                  CALFO EAKES LLP
     ACQUITTAL OR, IN THE ALTERNATIVE,                                                     1301 SECOND AVENUE, SUITE 2800
                                                                                           SEATTLE, WASHINGTON 98101-3808
     FOR A NEW TRIAL                                                                      TEL (206) 407-2200 FAX (206) 407-2278
     (Case No. 18-cr-0092-RAJ) - 10
              Case 2:18-cr-00092-RAJ Document 359 Filed 09/10/21 Page 11 of 12




 1   under oath and made clear that he had both a financial interest and a personal interest in blaming

 2   Mr. Hansen and Ms. Erdmann for his own malfeasance.

 3           The evidence also weighed against the government’s case in numerous other ways,

 4   including: the government’s reliance on other uncredible witnesses aside from Mr. Calvert; the

 5   reliability of the expert witness testimony supporting the defense; the lack of any expert witness

 6   testimony supporting the government; the overall dearth of evidence as to Mr. Hansen and

 7   Ms. Erdmann’s intent; the absence of any inventory from Dayton; the government’s reliance on

 8   faulty legal-opinion evidence to prove its case; and other evidentiary weaknesses in the

 9   government’s case and strengths in the defense’s case.

10           Because the overall weight of the evidence did not support the government’s case, the Court

11   should find that the verdicts as to all counts on which the defendants were found guilty were against

12   the weight of the evidence and grant the defendants a new trial. 4

13   //

14   //

15   //

16   //

17   //

18   //

19   //

20   //

21   //

22   //

23   //

24   4
      The Court can and should also find that the weight of the evidence in conjunction with the legal errors identified in
25   Mr. Hansen’s and Ms. Erdmann’s separate Rule 33 motions warrants a new trial under Rule 33.

     DEFENDANTS’ MOTION FOR JUDGMENT OF                                                               LAW OFFICES
                                                                                                  CALFO EAKES LLP
     ACQUITTAL OR, IN THE ALTERNATIVE,                                                     1301 SECOND AVENUE, SUITE 2800
                                                                                           SEATTLE, WASHINGTON 98101-3808
     FOR A NEW TRIAL                                                                      TEL (206) 407-2200 FAX (206) 407-2278
     (Case No. 18-cr-0092-RAJ) - 11
             Case 2:18-cr-00092-RAJ Document 359 Filed 09/10/21 Page 12 of 12




 1                                             CONCLUSION

 2          For the foregoing reasons, the Court should enter a judgment of acquittal on all charges

 3   against the defendants or, in the alternative, grant them new trials on the charges on which they were

 4   found guilty.

 5          DATED this 10th day of September, 2021.

 6                                              CALFO EAKES LLP

 7                                              By    s/Angelo J. Calfo
                                                     Angelo J. Calfo, WSBA #27079
 8
                                                     Henry C. Phillips, WSBA #55152
 9                                                   1301 Second Avenue, Suite 2800
                                                     Seattle, WA 98101
10                                                   Telephone: (206) 407-2200
                                                     Fax: (206) 407-2278
11                                                   Email: angeloc@calfoeakes.com
                                                             henryp@calfoeakes.com
12
                                                Attorneys for Defendant Bernard Ross Hansen
13
                                                CORR CRONIN LLP
14
                                                    s/ Steven W. Fogg
15
                                                   Steven W. Fogg, WSBA No. 23528
16                                                 Benjamin C. Byers, WSBA No. 52299
                                                   1001 Fourth Avenue, Suite 3900
17                                                 Seattle, Washington 98154
                                                   (206) 625-8600 Phone
18                                                 (206) 625-0900 Fax
                                                   sfogg@corrcronin.com
19                                                 bbyers@corrcronin.com
20                                              AOKI LAW PLLC
21
                                                   Russell M. Aoki, WSBA No. 15717
22                                                 1200 Fifth Avenue, Suite 750
                                                   Seattle, Washington 98101
23                                                 (206) 624-1900 Phone
                                                   (206) 442-4396
24                                                 russ@aokilaw.com
25                                              Attorneys for Defendant Diane Renee Erdmann
     DEFENDANTS’ MOTION FOR JUDGMENT OF                                                   LAW OFFICES
                                                                                      CALFO EAKES LLP
     ACQUITTAL OR, IN THE ALTERNATIVE,                                         1301 SECOND AVENUE, SUITE 2800
                                                                               SEATTLE, WASHINGTON 98101-3808
     FOR A NEW TRIAL                                                          TEL (206) 407-2200 FAX (206) 407-2278
     (Case No. 18-cr-0092-RAJ) - 12
